            Case 3:14-cr-00175-WHA Document 1270 Filed 12/11/20 Page 1 of 3




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18                                SAN FRANCISCO DIVISION

19
     UNITED STATES OF AMERICA,                   Case No. 14-CR-00175-WHA
20
                                  Plaintiff,     UPDATE CONCERNING PG&E AND
21                                               PG&E CORPORATION’S FORM 8-K
                                                 RELATING TO THE ZOGG FIRE
22          v.
                                                 Judge: Hon. William Alsup
23   PACIFIC GAS AND ELECTRIC COMPANY,
24                                Defendant.
25

26

27

28


     UPDATE CONCERNING PG&E AND PG&E CORPORATION’S FORM 8-K RELATING TO THE ZOGG FIRE
                                 Case No. 14-CR-00175-WHA
            Case 3:14-cr-00175-WHA Document 1270 Filed 12/11/20 Page 2 of 3




 1                 In light of the Court’s recent requests for information regarding the Zogg Fire,

 2   Pacific Gas and Electric Company (“PG&E”) respectfully submits the following update to the

 3   Court regarding the Zogg Fire. Today, PG&E and PG&E Corporation filed with the Securities

 4   and Exchange Commission a Form 8-K disclosing that, pursuant to the governing accounting

 5   requirements, PG&E has determined that a loss for claims in connection with the Zogg Fire is

 6   probable and reasonably estimable. A copy of the Form 8-K is attached hereto as Exhibit A.

 7   PG&E will be providing responses to the Court’s recent order requesting additional information

 8   regarding the Zogg Fire on December 16, 2020. (See Dkt. 1267.)

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              2
     UPDATE CONCERNING PG&E AND PG&E CORPORATION’S FORM 8-K RELATING TO THE ZOGG FIRE
                                 Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1270 Filed 12/11/20 Page 3 of 3




 1   Dated: December 11, 2020                   Respectfully Submitted,

 2                                              JENNER & BLOCK LLP
 3

 4                                           By:    /s/ Reid J. Schar
                                                   Reid J. Schar (pro hac vice)
 5
                                                CRAVATH, SWAINE & MOORE LLP
 6

 7
                                             By:    /s/ Kevin J. Orsini
 8                                                 Kevin J. Orsini (pro hac vice)

 9                                              CLARENCE DYER & COHEN LLP
10

11                                           By:    /s/ Kate Dyer
                                                   Kate Dyer (Bar No. 171891)
12

13                                           Attorneys for Defendant PACIFIC
                                             GAS AND ELECTRIC COMPANY
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              3
     UPDATE CONCERNING PG&E AND PG&E CORPORATION’S FORM 8-K RELATING TO THE ZOGG FIRE
                                 Case No. 14-CR-00175-WHA
